Exhibit 10.9 ORIGINAL BILL OF SALE THIS BILL OF SALE is given by Destination Maternity Corporation (“Seller”), to TFG-New Jersey, L.P. (“Buyer”), in connection with that certain Lease Schedule No. DMCR_002, dated May 25, 2017 (the “Schedule”) to Master Lease Agreement No. 2047981, dated May 25, 2017 (the “Master Lease” and together with the Schedule, the “Lease” as amended, restated, revised or otherwise modified), by and between Seller, as Lessee, and Buyer, as Lessor. Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Lease.
